         Case 8:14-cv-01036-PJM Document 93 Filed 10/30/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Southern Division)


SECURITIES AND EXCHANGE                          )
COMMISSION,                                      )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )
                                                 )       Case No. 8:14-cv-01036-PJM
WALTER D. WAGNER                                 )
                                                 )
and                                              )
                                                 )
ALEXANDER J. OSBORN,                             )
                                                 )
       Defendants.                               )



 DEFENDANT ALEXANDER J. OSBORN’S MOTION FOR EXTENSION OF TIME TO
      PLEAD OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT


       Defendant Alexander J. Osborn (“Defendant”), by and through undersigned counsel,

hereby moves the Court, pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, for an

order extending the time to answer or otherwise respond to the Securities and Exchange

Commission’s (“Plaintiff”) complaint in the present matter. In support of this motion, Defendant

respectfully shows the Court that:

       1. Plaintiff filed its Complaint For Injunctive And Other Relief (the “Complaint”) on

           April 3, 2014.

       2. The current deadline for Defendant to respond to the Complaint is November 1, 2019.

       3. Defendant communicated a settlement proposal to Plaintiff in 2017, which proposal

           was under consideration by Plaintiff until July of this year. At the time of this filing,
         Case 8:14-cv-01036-PJM Document 93 Filed 10/30/19 Page 2 of 3



           Defendant and the Commission are continuing to engage in settlement negotiations.

           In order to allow additional time for these continued discussions to progress, the

           parties respectfully request that the Court grant another extension of three months for

           Defendant to answer Plaintiff’s Complaint.

       4. Defendant therefore respectfully requests an additional extension until February 3,

           2020, to file an answer or otherwise respond to the Complaint.

       5. Plaintiff does not object to the extension of time requested by Defendant.

       WHEREFORE, Defendant respectfully requests the Court to enter an order extending the

time for Alexander J. Osborn to serve any response to Plaintiff’s Complaint permitted by the

Federal Rules of Civil Procedure through and including February 3, 2020.

       Respectfully submitted this 30th day of October, 2019.

                                     /s/ Stephen R. Spivack

                                     Stephen R. Spivack (Bar No. 07353)
                                     BRADLEY ARANT BOULT CUMMINGS LLP
                                     1615 L Street N.W., Suite 1350
                                     Washington, D.C. 20036
                                     P (202) 719-8234
                                     F (202) 719-8334
                                     sspivack@bradley.com

                                     Counsel for Alexander J. Osborn
         Case 8:14-cv-01036-PJM Document 93 Filed 10/30/19 Page 3 of 3



                                CERTIFICATE OF SERVICE


       I hereby certify that the foregoing motion has been electronically filed with the Clerk of

Court using the CM/ECF system which will automatically send e-mail notification of such filing

to the following attorneys of record:

       Madison G. Loomis
       Securities and Exchange Commission
       950 E Paces Ferry Rd
       Ste 900
       Atlanta, GA 30326

       Paul Kim
       Securities and Exchange Commission
       950 E Paces Ferry Rd
       Ste 900
       Atlanta, GA 30326

       Cary M. Feldman
       Feldesman Tucker Leifer Fidell LLP
       1129 20th Street, N.W.
       4th Floor
       Washington, DC 20036

       Matthew John Hoefling
       McGuireWoods LLP
       201 N Tryon St
       Charlotte, NC 28202

       Respectfully submitted this 30th day of October, 2019.

                                        /s/ Stephen R. Spivack

                                        Stephen R. Spivack (Bar No. 07353)
                                        BRADLEY ARANT BOULT CUMMINGS LLP
                                        1615 L Street N.W., Suite 1350
                                        Washington, D.C. 20036
                                        P (202) 719-8234
                                        F (202) 719-8334
                                        sspivack@bradley.com

                                        Counsel for Alexander J. Osborn
